DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/17/2019, 03/17/2020, 05/14/2020, 08/27/2020 and 09/23/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imabayashi et al. (US PUB 2006/0000962; herein after “Imabayashi”) in view of Kihara et al. (US PUB ***; herein after “Kihara”).	
Imabayashi and Kihara disclose a microscope system includes an accommodation unit, a stage, an optical system, an image pickup unit, a movement mechanism, a control unit, an image processing unit, and a display unit. Therefore, they are analogous art.
	
Regarding claim 1, Imabayashi teaches a microscope apparatus (e.g., detection section 40 of detection unit 20, similar to a microscope, FIGS. 1-3, para. [0098]) comprising: a stage (22) on which a vessel (microplate 120) in which an object (cells CE) to be observed is stored is installed (shown in FIGS. 2-3, para. [0045]-[0046]); an image forming optical system (detection section/system 40) that includes an objective (i.e., a detector (observation device) 49) stored in the vessel (para. [0051], [0062], [0074] and [0142], FIGS. 2-3 & 7A); a stage drive unit (i.e., a motor, para. [0050]) that moves the stage between an initial set position where the vessel is to be installed on the stage (i.e., a stage (holding device) 22 which holds (initial position) an incubator box (culturing container) 100 (a vessel), para. [0046], FIG. 2) and a scanning measurement position (STEP 21) where observation positions in the vessel are to be scanned by the image forming optical system (para. [0184], FIG.12); a scanning control unit (29) that moves at least one of the stage or the image forming optical system at the scanning measurement position to scan the respective observation positions in the vessel (STEP 29) by the image forming optical system (i.e., an object lens control section (focusing drive section) 59 including a highly accurate feed mechanism that can move the object lens 48 in the Z direction, para. [0082]-[0085] and [0189], also see para. [0047]-0048], FIGS. 2 &12); an auto-focus control unit (AF 46) that performs auto-focus control at every observation position (M) (para. [0191] and [0201], FIGS. 11-13); and a focus information-detection unit that detects focus information of the vessel while the stage is moved to the scanning measurement position (STEP 21) from the initial set position (i.e., it is also possible to measure the whole surface of the slide glass, the microplate (detects focus information of the vessel), or the like at each fixed timing while culturing the cells CE, so as to automatically measure the fluorescent light quantity of the cells CE with respect to the passage of time, para. [0200], FIG. 13]), wherein the auto-focus control unit performs the auto-focus control at every observation position (M) on the basis of the focus information (movement value at STEPS 25-30) in a case where the (i.e., move object (objective) lens based on movement value/ calculated movement value, STEP 30, para. [0189]-[0191], FIGS. 11-12).
	Imabayashi teaches all limitation except explicit teaching of a focus information-detection unit that detects focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position.
	However, in a related field of endeavor Kihara teaches as shown in FIGS. 2, the specimen 1 includes a microscope slide 4, a cover slip 3, and a sample 2 that is interposed between and held by the microscope slide 4 and the cover slip 3, para. [0060], and the microscope system 100 is additionally provided with a distance sensor (distance measurement unit) (not shown) that detects the distance D5 extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the front surface side to the upper surface of the cover slip 3 of specimen 1 (bottom surface of vessel), para. [0153], FIGS. 1 & 5. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that the bottom surface of a specimen holder as scanning measurement position can be measured/calculated based on a distance from the objective lens (image acquisition unit) as taught by Kihara, for the purpose of correcting spherical aberration appropriately with the object-to-image distance being kept constant an advantage is obtained in terms of time efficiency, as a result, high-speed and simple focusing is realized.

Regarding claim 2, Imabayashi fails to teach the focus information-detection unit detects a position of a bottom surface of the vessel as the focus information (para. [0200], FIG. 13].
However, in a related field of endeavor Kihara teaches as shown in FIGS. 2, the specimen 1 includes a microscope slide 4, a cover slip 3, and a sample 2 that is interposed between and held by the microscope slide 4 and the cover slip 3, para. [0060], and the microscope system 100 is additionally provided with a distance sensor (distance measurement unit) (not shown) that detects the distance D5 extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the front surface side to the upper surface of the cover slip 3 of specimen 1 (bottom surface of vessel), para. [0153], FIGS. 1 & 5. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that the bottom surface of a specimen holder as scanning measurement position can be measured/calculated based on a distance from the objective lens (image acquisition unit) as taught by Kihara, for the purpose of correcting spherical aberration appropriately with the object-to-image distance being kept constant an advantage is obtained in terms of time efficiency, as a result, high-speed and simple focusing is realized.

Regarding claim 3, Imabayashi fails to teach the focus information-detection unit detects at least three portions of the bottom surface of the vessel.
(at least three portions of the bottom surface of vessel), para. [0153], FIGS. 1 & 5. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that the bottom surface of a specimen holder as scanning measurement position can be measured/calculated based on a distance from the objective lens (image acquisition unit) as taught by Kihara, for the purpose of correcting spherical aberration appropriately with the object-to-image distance being kept constant an advantage is obtained in terms of time efficiency, as a result, high-speed and simple focusing is realized.

Regarding claims 4-6, Imabayashi further teaches a vessel information-acquisition unit (e.g., computer PC) that acquires information about a type of the vessel installed on the stage (i.e., microplate 120 is used, a well 120W (type of vessel), para. [0178]), wherein the stage drive unit changes a movement path of the stage extending to the scanning measurement position from the initial set position on the basis of the (i.e., the Z coordinates (movement value of stage) of the wells 120W, para. [0180], [0184], [0189] and [0190]).

Regarding claims 7-12, Imabayashi further teaches the vessel is a well plate (120) including a plurality of wells (120W) (as shown in FIG. 11, para. [0178]).

Regarding claims 13-15, Imabayashi teaches the auto-focus control unit (AF 46) performs the auto-focus control on the basis of the focus information and a position of the vessel in a vertical direction at an observation position that is antecedently detected by the displacement sensor before the image forming optical system reaches one of the observation position in the vessel (i.e., an object lens control section (focusing drive section) 59 including a highly accurate feed mechanism that can move the object lens 48 in the Z direction, para. [0082]-[0085] and [0189], also see para. [0047]-0048], [0191] and [0201], FIGS. 2 & 11-13).
Imabayashi fails to teach at least two displacement sensors that are arranged in a scanning direction with the image forming optical system interposed therebetween.
However, in a related field of endeavor Kihara teaches the microscope system 100 is additionally provided with a distance sensor(s) (distance measurement unit) (not shown) that detects the distance D5 extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the front surface side to the upper surface of the cover slip 3 of specimen 1 (bottom surface of vessel), para. [0153], FIGS. 1 & 5, , and the autofocus of a phase difference system is used, for example, a pair of CCD line sensors, para. [0109]. 


Regarding claim 16, Imabayashi fails to teach the displacement sensors are also used as the focus information-detection unit, and the stage drive unit moves the stage so that the stage passes above the displacement sensors while being moved to the scanning measurement position from the initial set position.
However, in a related field of endeavor Kihara teaches the microscope system 100 is additionally provided with a distance sensor(s) (distance measurement unit) (not shown) that detects the distance D5 (for focusing) extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the front surface side to the upper surface of the cover slip 3 of specimen 1 (bottom surface of vessel), para. [0153], FIGS. 1 & 5.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that to include a distance sensor for focusing as taught by Kihara, for the purpose of limiting a high-magnification image acquisition unit (objective lens)  for proper focusing.

Regarding claim 17, Imabayashi fails to teach the focus information-detection unit includes a displacement sensor for detecting focus information that is different from the displacement sensors.
However, in a related field of endeavor Kihara teaches the microscope system 100 is additionally provided with a distance sensor(s) (distance measurement unit) (not shown) that detects the distance D5 extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the front surface side to the upper surface of the cover slip 3 of specimen 1 (bottom surface of vessel), para. [0153], FIGS. 1 & 5, , and the autofocus of a phase difference system is used, for example, a pair of CCD line sensors, para. [0109]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that to include a distance sensor or a pair of CCD line sensors (different from each others) as taught by Kihara, for the purpose of positioning the sample holder in appropriately, for example in an initial loading position and an observation position.

Regarding claim 18, Imabayashi as set forth in claim 1 further teaches the movement path of the stage extending to the scanning measurement position from the initial set position includes movement paths in a plurality of directions (i.e., X and Y axis directions, para. [0047]-[0051]).

Regarding claim 19, Imabayashi as set forth in claim 1 above further teaches an observation method (para. [0137]) including moving a stage, on which a vessel in which (shown in FIGS. 2-3, para. [0045]-[0046]), from an initial set position where the vessel is to be installed to a scanning measurement position different from the initial set position and moving at least one of the stage or an image forming optical system, which includes an objective lens forming an image of the object to be observed stored in the vessel (para. [0051], [0062], [0074] and [0142], FIGS. 2-3 & 7A), at the scanning measurement position to scan observation positions in the vessel and to observe the object to be observed (para. [0184], STEPS of FIG.12), the observation method comprising: detecting focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position (para. [0200], FIG. 13]), and performing auto-focus control at every observation position in the vessel (para. [0191] and [0201], FIGS. 11-13) on the basis of the focus information in a case where the stage has been moved to the scanning measurement position (i.e., move object (objective) lens based on movement value/ calculated movement value, STEP 30, para. [0189]-[0191], FIGS. 11-12).
Imabayashi teaches all limitation except explicit teaching of detecting focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position.
	However, in a related field of endeavor Kihara teaches as shown in FIGS. 2, the specimen 1 includes a microscope slide 4, a cover slip 3, and a sample 2 that is interposed between and held by the microscope slide 4 and the cover slip 3, para. [0060], and the microscope system 100 is additionally provided with a distance sensor (distance measurement unit) (not shown) that detects the distance D5 extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that the bottom surface of a specimen holder as scanning measurement position can be measured/calculated based on a distance from the objective lens (image acquisition unit) as taught by Kihara, for the purpose of correcting spherical aberration appropriately with the object-to-image distance being kept constant an advantage is obtained in terms of time efficiency, as a result, high-speed and simple focusing is realized.

Regarding claim 20, Imabayashi as set forth in claims 1 & 19 above further teaches a non-transitory computer readable recording medium storing a microscope apparatus-control program causing a computer to perform a step of moving a stage (para. [0051]), on which a vessel in which an object to be observed is stored is installed (shown in FIGS. 2-3, para. [0045]-[0046]), from an initial set position where the vessel is to be installed to a scanning measurement position, and a step of moving at least one of the stage or an image forming optical system, which includes an objective lens forming an image of the object to be observed (para. [0184], STEPS of FIG.12) stored in the vessel, at the scanning measurement position to scan observation positions in the vessel (para. [0051], [0062], [0074] and [0142], FIGS. 2-3 & 7A), the microscope apparatus-control program causing the computer to perform: a step of detecting focus information of the vessel while the stage is moved to the scanning measurement (para. [0200], FIG. 13]), and a step of performing auto-focus control at every observation position in the vessel on the basis of the focus information in a case where the stage has been moved to the scanning measurement position (i.e., move object (objective) lens based on movement value/ calculated movement value, STEP 30, para. [0189]-[0191], FIGS. 11-12).
Imabayashi teaches all limitation except explicit teaching of a step of detecting focus information of the vessel while the stage is moved to the scanning measurement position from the initial set position.
	However, in a related field of endeavor Kihara teaches as shown in FIGS. 2, the specimen 1 includes a microscope slide 4, a cover slip 3, and a sample 2 that is interposed between and held by the microscope slide 4 and the cover slip 3, para. [0060], and the microscope system 100 is additionally provided with a distance sensor (distance measurement unit) (not shown) that detects the distance D5 extending from the leading end portion of the condenser lens 27 (of a image acquisition unit 21) on the front surface side to the upper surface of the cover slip 3 of specimen 1 (bottom surface of vessel), para. [0153], FIGS. 1 & 5. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imabayashi such that the bottom surface of a specimen holder as scanning measurement position can be measured/calculated based on a distance from the objective lens (image acquisition unit) as taught by Kihara, for the purpose of correcting spherical aberration appropriately with the object-to-image distance being kept constant an advantage is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 30, 2021